DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/19 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky [US 2007/0091632] in view of Ito [US 2009/0154188].
As to claim 1, Glovatsky discloses a ventilation and temperature control assembly for a light source [see figure 2c], comprising: a ventilation unit [moving air 38] comprising: a housing [14] having a first port [34] and a second port [36]; and a ventilation fan [42] disposed in the housing near the first port [see figure 2c], wherein the ventilation fan is configured to facilitate an air flow through the housing between the first port and the second port [see arrows, figure 2c]. 
Glovatsky fails to explicitly disclose a sensor connected to the ventilation unit, wherein the ventilation fan is switched on and off according to measurements of the sensor.
Ito teaches the use of a temperature sensor which controls a ventilation fan was well known [see paragraphs 70-71]. It would have been obvious to one having ordinary skill in the art to implement the 
As to claim 2, Glovatsky fails to explicitly disclose wherein the sensor includes a temperature sensor. 
Ito teaches the use of a temperature sensor which controls a ventilation fan was well known [see paragraphs 70-71]. 
It would have been obvious to one having ordinary skill in the art to implement the sensor assembly of Ito with the lighting unit and ventilation system of Glovatsky, in order to conserve power and only power the fan when necessary [see Glovatsky, paragraph 57].

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky [US 2007/0091632] in view of Ito [US 2009/0154188] and Erion [US 2007/0127257]
As to claim 3, Glovatsky fails to explicitly disclose wherein the ventilation unit further comprises a valve disposed in the housing between the first port and the second port. 
Erion teaches such a valve was well known [see paragraph 35, for example]. 
It would have been obvious to one having ordinary skill in the art to implement a valve between the first and second port, to further limit airflow when it is not needed or necessary [see Glovatsky, paragraph 57].
As to claim 4, Glovatsky fails to explicitly disclose a controller, wherein the controller is connected to the ventilation fan, the sensor, and the valve. 
Ito teaches a controller which provides input and output controls to all cooling and electronic apparatuses [see Ito, 10, figure 1]. 
It would have been obvious to one having ordinary skill in the art to implement a controller for the fan, sensor, and valve, in order to provide operating instructions to each of the components in relation to the measured temperature [see Glovatsky, paragraph 57]. 
As to claim 7, Glovatsky fails to explicitly disclose a power adaptor connected to the controller; and a light source adaptor connected to the controller, wherein the light source adaptor is configured to provide power to a light source.
Ito teaches the configuration comprising a power adaptor [wire extending from control unit 10 to the right in figure 1] connected to the controller; and a light source adaptor [2-1, 2-2, figure 1] connected to the controller, wherein the light source adaptor is configured to provide power to a light source [see figure 1] was well known. 
It would have been obvious to one having ordinary skill to implement the power and light source adapter as taught by Ito with the lighting unit as taught by Glovatsky, in order to provide power to all the electronic components [see Glovatsky, paragraph 57]. 

Claims 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky [US 2007/0091632] in view of Erion [US 2007/0127257]
As to claim 8, Glovatsky discloses a climate control device for vehicle lamps [see figure 2c], comprising: a housing [14 and 32], wherein the housing has an inlet port [34] and an outlet port [36], and a flow path is formed in the housing between the inlet port and the outlet port [see arrows]; a ventilation fan [42] disposed in the flow path and configured to direct fluid flow from the inlet port to the outlet port [see arrows]. Glovatsky fails to explicitly disclose a valve disposed in the flow path, wherein the valve is operable to open and close the flow path.
Erion teaches such a valve was well known [see paragraph 35, for example]. 
It would have been obvious to one having ordinary skill in the art to implement a valve between the first and second port, to further limit airflow when it is not needed or necessary [see Glovatsky, paragraph 57].
As to claim 15, Glovatsky discloses the climate control device for vehicle lamps of claim 8, further comprising a fastener configured to mount the housing on a vehicle lamp housing [note this is 
As to claim 16, Glovatsky discloses the climate control device for vehicle lamps of claim 15, wherein the housing is shaped to mount through an existing lamp mounting port in a vehicle [see figure 2a].

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky [US 2007/0091632] in view of Ito [US 2009/0154188] and Erion [US 2007/0127257]
As to claim 9, Glovatsky fails to explicitly disclose a controller configured to operate the ventilation fan and the valve.
Ito teaches a controller which provides input and output controls to all cooling and electronic apparatuses [see Ito, 10, figure 1]. 
It would have been obvious to one having ordinary skill in the art to implement a controller for the fan, sensor, and valve, in order to provide operating instructions to each of the components in relation to the measured temperature [see Glovatsky, paragraph 57]. 
As to claim 12, Glovatsky fails to explicitly disclose a power adaptor connected to the controller; and a light source adaptor connected to the controller, wherein the light source adaptor is configured to provide power to a light source.
Ito teaches the configuration comprising a power adaptor [wire extending from control unit 10 to the right in figure 1] connected to the controller; and a light source adaptor [2-1, 2-2, figure 1] connected to the controller, wherein the light source adaptor is configured to provide power to a light source [see figure 1] was well known. 
It would have been obvious to one having ordinary skill to implement the power and light source adapter as taught by Ito with the lighting unit as taught by Glovatsky, in order to provide power to all the electronic components [see Glovatsky, paragraph 57]. 
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glovasky in view of Ito and Ozawa [US 2002/0044455]
As to claim 17, Glovatsky discloses a method for controlling a light source, comprising: turning on a light source disposed in a light source housing; and extracting an air flow from the light source housing using a ventilation fan. Glovatsky fails to explicitly disclose monitoring temperature in the light source housing; wherein the ventilation fan is external of the housing, and implementing the fan which the temperature reaches a preset value. 
Ito teaches the use of a sensor to monitor the temperature of the light source housing, and implementing the fan as per a sensor [see paragraphs 70-71 of Ito] was well known. 
It would have been obvious to one having ordinary skill in the art to implement the sensor assembly of Ito with the lighting unit and ventilation system of Glovatsky, in order to conserve power and only power the fan when necessary [see Glovatsky, paragraph 57].
Ozawa teaches implementing a fan external to a housing [see 300 and housing 450/530, figure 1] was well known. 
It would have been obvious to one having ordinary skill to implement the fan outside the housing, in order to reduce the number of components in the housing in case of repair or replacement [see Glovatsky, paragraph 57]. 
As to claim 20, Glovatsky fails to explicitly disclose turning off the external ventilation fan when the temperature in the light source housing drops below the pre-set temperature value.
Ito teaches the use of a sensor to monitor the temperature of the light source housing, and implementing the fan as per a sensor [see paragraphs 70-71 of Ito] was well known. 
It would have been obvious to one having ordinary skill in the art to implement the sensor assembly of Ito with the lighting unit and ventilation system of Glovatsky, in order to conserve power and only power the fan when necessary [see Glovatsky, paragraph 57].


Claims 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Glovasky in view of Ito, Erion, and Ozawa [US 2002/0044455]
As to claim 18, Glovatsky fails to explicitly disclose prior to extracting the air flow from the light source housing, opening a valve connected between an inner volume and an exterior volume of the light source housing.
Erion teaches such a valve was well known [see paragraph 35, for example]. 
It would have been obvious to one having ordinary skill in the art to implement a valve between the first and second port, to further limit airflow when it is not needed or necessary [see Glovatsky, paragraph 57].
As to claim 19, Glovatsky discloses further comprising keeping the light source housing enclosed after turning on the light source to allow temperature in the light source housing to rise up [see figure 1 of Glovatsky].

Allowable Subject Matter
Claims 5-6, 10-11, 13-14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations, which when taken in combination with other claimed elements and limitations are novel and nonobvious in view of the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tominaga [US 8678631], Wan [US 2010/0315830], Yoshikawa [US 2014/0241001], Inoue [US 8465189], Albou [US 20070035957] all teach alternate emobidments of fan implemented headlamp cooling systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875